DETAILED ACTION
 	This Office Action is in response to the amendment filed on 12/11/2020 in which claims 1, 4-22, and 25-42 are presented for the examination on the merits. Claims 1, 4-22, and 25-42, now re-numbered as claims 1-38 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
 	Response to Arguments
1.	In view of the response filed on 12/11/2020 and applicant’s arguments in pages 10-12 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been considered. In view of the aforesaid response and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 06/11/2020 are hereby withdrawn.
				Allowable Subject Matter
2.	  Claims 1, 4-22, and 25-42 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 and 22 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS, either taken by 
Ross et al. (US 20180034796 A1, prior art on the record) discloses a system for authorizing respective access by each of a plurality of Internet users to a respective one or more Internet services provided by each of a plurality of Internet service providers includes a processor at a single identity provider, a first non-transient computer readable storage medium of the single identity provider where the first non-transient computer readable storage medium is configured to store data, and a second non-transient machine-readable storage medium of the single identity provider where the second non-transient computer readable storage medium is encoded with program code executable by the processor. The stored data includes, for each of a plurality of Internet users, a respective public key portion of a respective authentication token that is specific to an electronic mail address, or anonymous identifier, of the Internet user, a user credential of the Internet user, a device identifier for each of one or more devices, and an identity provider application residing on a mobile device of the one or more devices and that is usable by the Internet user to access a respective one or more Internet services provided by each of a plurality of Internet service providers (Ross, Paragraph 0010).
 Wilkins et al. (US 20120204032 A1, prior art on the record) discloses a computer-implemented key exchange system and methods for improving the usability of encryption technologies such as Public Key Infrastructure (PKI). One aspect of the present invention includes registering users, verifying user identity, and classifying users such that the users may send a communications such that communication 
Further, Wilkins discloses verifying the identity associated to an email address or domain may be effective in the short run, but they are subject to what economists call the "Law of Diminishing Returns" as each communication provider (e.g., Google and each firm verified by Google) must individually develop such agreements and functionality to ensure that the domain validated by Domain Keys is in fact operated by a legitimate entity. This is another major impediment, since the duplication of effort across enterprises likely precludes medium-sized and smaller firms needing such protection from being able to achieve it with multiple providers at low cost (Wilkins, Paragraph 0030).
 	In view of the foregoing, the prior arts of record either alone or in combination, do not disclose these specific limitations “….the system to register an individual defined by a public identifier of said individual and issue said individual access to a first identity server account on said identity server protected by said authentication protocol using said hardware key and said software key of said individual to generate said private key and said public key of said individual, said processor executes an instruction to register an identity editor defined by a public identifier of said identity editor and issues said identity editor access to a second identity server account on said identity server protected by said authentication protocol using said hardware key and said software key of said identity editor to generate said private key and said public key of said identity ..” in combination with the rest of the limitations recited in the independent claim (emphasis added), as set forth in claim 1 and similar to claim independent claim 22.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 22 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498